Judgment, Supreme *124Court, New York County (Charles J. Tejada, J.), rendered October 15, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first and second degrees and two counts of criminal sale of a controlled substance in the third degree, and sentencing him to an aggregate term of 15 years to life, unanimously affirmed.
The court properly denied defendant’s motion for reassignment of counsel. Defendant did not seek to elaborate on the conclusory allegations contained in his standard form motion, and his moving papers did not contain any serious complaint about counsel requiring an inquiry by the court (see People v Sides, 75 NY2d 822 [1990]).
Defendant’s remaining argument is unpreserved and we decline to review it in the interest of justice. Concur—Mazzarelli, J.P., Saxe, Marlow, Gonzalez and Sweeny, JJ.